
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1274
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2010
			Mr. Etheridge (for
			 himself, Mr. Price of North Carolina,
			 Mrs. Myrick,
			 Mr. Butterfield,
			 Mr. Kissell,
			 Mr. Shuler,
			 Mr. Jones,
			 Mr. Watt, Mr. Coble, Ms.
			 Foxx, Mr. Miller of North
			 Carolina, Mr. McIntyre,
			 and Mr. McHenry) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the historic and community
		  significance of the Chatham County Courthouse and expressing condolences to
		  Chatham County and the town of Pittsboro for the fire damage sustained by the
		  courthouse on March 25, 2010.
	
	
		Whereas, on March 5, 1881, the General Assembly of North
			 Carolina approved legislation allowing the Board of Justices of Chatham County
			 to replace the existing architecturally unsound Chatham County courthouse with
			 a new facility and provided the county with construction bonds of up to
			 $12,000;
		Whereas Thomas B. Womack designed the plans for the
			 Chatham County Courthouse, and J. Bynum and William Lord London of Pittsboro,
			 North Carolina, were awarded the construction contract;
		Whereas, on September 1, 1881, members of Columbus Lodge
			 102 laid the cornerstone of the new courthouse in Pittsboro, and on July 4,
			 1882, the new courthouse was completed;
		Whereas the Chatham County Courthouse is a three-story
			 brick structure with a two-story classical portico topped by a distinguishing
			 three-stage cupola;
		Whereas county courthouses are focal points of justice and
			 the rule of law in communities across the country, and the Chatham County
			 Courthouse serves as the central landmark of Pittsboro and Chatham
			 County;
		Whereas the historic Chatham County Courthouse was
			 partially destroyed by a tragic fire that broke out on March 25, 2010, at
			 approximately 4:15 p.m;
		Whereas firefighters, led by Chatham Country Fire Marshal
			 Thomas Bender, courageously fought the blaze and protected surrounding
			 buildings from damage;
		Whereas government officials of the North Carolina
			 Administrative Office of the Courts, Chatham County, and the town of Pittsboro
			 have worked tirelessly to ensure the continuity of judicial operations in
			 Chatham County and to develop a plan to restore the courthouse; and
		Whereas the North Carolina court system, Chatham County,
			 and the town of Pittsboro experienced a significant and tragic loss as a result
			 of the March 25, 2010, fire: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)expresses
			 condolences to the North Carolina court system, Chatham County, and the town of
			 Pittsboro for the tragic loss of the Chatham County Courthouse;
			(2)commends the
			 heroic actions of the Chatham County firefighters and first responders who
			 worked tirelessly to combat the Courthouse fire, minimize the damage to the
			 Courthouse and the historic materials contained therein, and protect the
			 public; and
			(3)recognizes the
			 community significance of the Courthouse as both the most significant historic
			 landmark and the cornerstone of justice and the rule of law in Chatham
			 County.
			
